The Court referred to White v. Winchester, 6 Pick. 48, as containing the general doctrine in regard to specific legacies, and said that under the circumstances of this case, the testator having but one pair of yearling steers, and these being excepted from the general bequest of his cattle, and although he knew their age would change, yet having reason to expect a speedy termination of his life, the legacy must be deemed to be specific ; that the property therefore in the steers was vested in the plaintiff, and the jury had found that be had not transferred them to his brother ; that the fact, that the plaintiff gave no notice of his claim when the oxen were attached, but acted as their keeper under the officer, did not conclude him from alleging them to be his property, after the attachrnp *22had expired; that the taking subsequent to that e^ ent was wrongful, inasmuch as the principle of law respecting the mixture of goods was not applicable to property of this kind, and a demand previous to the bringing of the action was not necessary.

Judgment on the verdict.